 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDKaiser Steel CorporationandUnited Steelworkers ofAmerica,AFL-CIO, CLC, Petitioner. Case 31-RC-2981October 29, 1975DECISION ON REVIEW AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND PENELLOOn December 6, 1974, the Regional Director forRegion 31 issued a Decision and Direction ofElection in the above-entitled proceeding, in whichhe found that the three 86-inch hot strip mill rollerswere employees within the meaning of the Act anddirectedan election among said employees todeterminewhether or not they desired to berepresented by the Petitioner as a part of theproduction and maintenance unit already represent-ed by it. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations,Series8, as amended, the Employerfiled a timely request for review of the RegionalDirector's decision, contending that the hot strip millrollerswere supervisors and that the RegionalDirector improperly directed a self-determinationelection.By telegraphic order dated January 3, 1975, theBoard granted the request for review and stayed theelection pending decision on review. Thereafter, theEmployer and the Petitioner filed briefs on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to theissuesunder review,including the briefs on review filed by the parties,and hereby adopts the findings and conclusions ofthe Regional Director as set forth in his Decision andDirection of Election, the pertinent portions of whichare attached heretoas anappendix.'Accordingly, as we have affirmed the RegionalDirector's findings, we shall remand the case to himin order that he may conduct an election pursuant tohisDecision and Direction of Election, except thatthe eligibility payroll period therefor shall be the oneimmediately preceding the date of issuance of thisDecision on Review.2iContrary to our colleague, we do not find controlling or significant thefact that the job description for the hot strip mill rollers calls themsupervisors,as supervisory status is a legal conclusion reserved to the Boardand the facts herem, as set forth in the attached appendix, show that theseindividuals possess noneof the statutory supervisory criteria. In any event,we note that the job description for a plate null roller, a position which therecord shows is quite similar to a strip mill roller, also specifies that thispositionissupervisory,and yet these employees were found to be221 NLRB No. 19ORDERIt is hereby ordered that the proceeding be, and ithereby is, remanded to the Regional Director forRegion 31 for action consistent herewith.MEMBER JENKINS,dissenting:In my 'view, the evidence establishes that the threehot stripmill rollers are supervisors within themeaning of the Act. Accordingly, I would dismiss thepetition.The hot strip mill roller is directly responsible forthe strip mill operation and has full authority tooperate the mill and make such changes as he deemsnecessary. He has an assistant and is responsible forapproximately 18 employees. According to the jobdescription, which appears to be an accurate descrip-tion of the work, the hot strip mill roller spendsapproximately 90 percent of his time performingsupervisory duties such as directing the work of hiscrew, inspecting equipment and products and order-ing any changes he feels are necessary, instructingthe crew, and training his subordinates. The other 10percent of his time is spent performing managerialand administrative duties such as enforcing safetyregulations and administering minor discipline.3I disagree with the Regional Director's conclusionthat the record discloses no evidence to suggest thatthe rollers' direction of employees is other thanroutine. The Regional Director states that the rollersuse totally independent judgment in operating themachinery and determining when and what changesare to be made, but he then concludes that oncehaving determined the appropriate correction, theensuing instructions are merely routine. I confessthat the logic of that conclusion escapes me. Therecord contains numerous examples of the exercise ofindependent judgment by the rollers in directingtheir employees. For example, certain products aremore difficult to roll than other products, and theroller determines which way to make a product anddirects his crew to do it a certain way. The roller alsomay decide to shut down the mill and order itrepaired in order to improve the quality of a product,or he may decide to continue rolling the product theway it is.Based on the above, and the fact that the rollershave no functions other than supervising anddirecting the rolling crew, I would find that they arenonsupervisoryin a prior representation proceeding.2 [Excelsiorfootnoteomitted frompublication ]3 I attach no significance to theRegional Director'sfinding that therecommendations as to discipline are subject to independent evaluation. Itappears that,due to the nature of the grievanceprocedure, recommenda-tions by allsupervisors are subjectto independentinvestigationMoreover,itappears that disciplinaryrecommendationsof the hotstrip mill rollers areaccordedthe same weightas those of admittedsupervisors KAISER STEEL CORPORATIONsupervisors within the meaning of Section 2(11) ofthe Act.APPENDIXSince 1944 Petitioner has been recognized as theexclusive bargaining representative of the Employer'sproduction and maintenance employees, includingshop clerical employees, timekeepers, janitors, agri-cultural employees and all persons employed aschauffeurs driving company officers and guests. Theparties have negotiated successive collective bargain-ing agreements covering the above-mentioned unit ofemployees, the most recent of which became effectiveAugust 1, 1974.In 1950 the Hot Strip Mill was created andoperated in combination with the 110 inch Plate Mill.In 1958 the two mills were physically separated andthe 110 inch Plate Mill's width capacity expanded to148 inches. In Case No. 31-RC-2786 the RegionalDirector directed a self-determination election inwhich the 148 inch plate mill rollers were to choosewhether or not they wished to be represented by thePetitioner as part of the larger unit of representedemployees. Petitioner now seeks to represent thethree 86 inch hot strip mill rollers. It is not clear fromthe record if Petitioner seeks to represent the rollersas a separate unit or include them in the larger unit.The Employer contends that a separate, three manunit is inappropriate and that all of the 86 inch hotstripmill rollers are supervisors as defined in the Act.The record discloses that the rollers in question areresponsible for the quality of plate produced by the86 inch hot strip mill. They are highly skilled andexperienced in making visual judgments as to theacceptable quality of plate. To produce plate ofspecified size and quality, the rollers correct drafts,speeds, mill loads, guide settings and temperatures;they inspect sprays, oil pressure, coolants, androllers;they determine when cobbles are to beremoved and rolls changed; and they authorize otherchanges and adjustments as required in the operationof the mill. Under normal conditions the rollersinstruct employees in the rolling unit to make specificadjustments and/or changes of machinery. In unusu-al circumstances they contact higher supervision forinstructions. The rollers may help unit employees inmaking changes and adjustments of machinery. Therollers discuss job performance with the employeeson a daily basis. The rollers have been instructed onoccasion to issue white slips (written warnings) to183rolling unit employeesby the generalforeman, theassistant superintendent,or the superintendent. Onother occasions the rollers recommendto theirsupervisors discipline of a unit employee.No suchrecommendations are approved without an inde-pendent investigation by a higherauthority.Therollersdo not havethe authorityto hire, fire,promote,layoff,transfer,recall,or demote employ-ees,oreffectivelyrecommend such action.Workassignments are made and overtime is assigned bythe strip mill shift foreman.Although the rollers have the authority to makeany necessary changes to insure an acceptableproduct,the record discloses no evidence to suggestthat the rollers'direction of employees is other thanroutine.The rollers use totally independent judgmentin operating the machinery and determining whenand what changes are to be made.Once havingdetermined the appropriate correction,however, theensuing instructions aremerely routine.In thisinstance,responsibility for the product gives therollers the sameauthorityover employees as anyhighly skilled workmen over less experienced co-workers.Iroquois Telephone Corporation,169 NLRB344, 345at fn.6;American Finishing Company,86NLRB 412,416-418.Additionally,although rollersclearly recommend disciplinary action for rollingunitemployees,their recommendations are notapproved without an independent investigation. Cf.Oregon Teamsters'SecurityPlan Office,119 NLRB207, 210-211.Based upon the foregoing and therecord as a whole,I conclude that the 86 inch hotstripmill rollers are not supervisors within themeaning of Section 2(11) of the Act.Turning to the question of the rollers' inclusion inthe currently represented unit, I note that thePetitionerpresented no evidence to support theposition that a separate unit of 86 inch hot strip millrollers is appropriate.Moreover,Petitioner sought toparallel the 86 inch hot strip mill roller classificationwith unit classifications. The rollers work in the samearea as unit employees, have constant contact withunit employees,possess the same job skills as unitemployees,occasionally fill in for unit employees,and are subject to the same general workingconditions as unit employees.On the basis of thesefacts and the record as a whole,I conclude there is asubstantial community of interest between the 86inch hot strip mill rollers and employees in the abovedescribed unit and that the rollers perform anintegral part of the rolling operation. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly,as the Petitioner's unit contention isunclear,the employees shall be asked one questionon the ballot,whether or not they wish to berepresented for purposes of collective bargaining byUnited Steelworkers of America,AFL-CIO, CLC. Ifa majority of the employees in the voting unit casttheir vote for Petitioner, they will be deemed to havesignified their desire to be included in the unitcurrently represented by Petitioner for purposes ofcollective bargaining; otherwise they will be deemedto have signified their desire to remain unrepresent-ed.